Appeal from an order of the Family Court, Orleans County (James E Punch, J.), entered April 30, 2007 in a proceeding pursuant to Family Court Act article 10. The order, insofar as appealed from, placed the child in the care and custody of petitioner for a period of one year.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: In appeal No. 1, respondent father appeals, as limited by his brief, from that part of an order of fact-finding and disposition that placed his child in the care and custody of petitioner for a period of one year. In appeal No. 2, the father appeals from an order continuing the child’s placement with petitioner until the completion of a permanency hearing in December 2007. The appeals must be dismissed inasmuch as the respective periods of placement have expired (see Matter of Julia R., 52 AD3d 1310 [2008]). Present—Martoche, J.P., Lunn, Fahey and Pine, JJ.